[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On June 28, 1992, the plaintiff Michael Planeta was knocked unconscious and suffered a laceration of his left forehead at the defendant's Bahama Bobs bar. The defendant William Rowley has admitted he was the permittee of the bar. Planeta had been struck by David Pignone, a customer and another defendant. The court finds the plaintiff will suffer a permanent scar over his left eye as a result of this injury.
The court finds that the defendants Bahama Bobs and Rowley served intoxicating liquor to Pignone while Pignone was intoxicated and that Pignone's intoxication caused the plaintiff's injuries and losses. Pignone was acting in a highly agitated and directly confrontational way while drinking beer at Bahama Bobs bar when he assaulted the plaintiff who was also intoxicated. Pignone did it by diving through the doorway and flying over the shoulders of the bar manager, Nigro, who was attempting to get the plaintiff out of the bar.
The court finds the plaintiff's economic damages to be $1,718.38, and his non-economic damages to be $2,500.00 for a total of $4,218.38.
Accordingly, judgment may enter against the defendant Bahama Bobs of Hartford on Count One and against the defendant, William Rowley, on Count Two in the sum of $4,218.38. Judgment may also enter for the defendant as to Count Three.
MCDONALD, J.